GOLDTHWAITE, J.
At the first examination of this record, we were inclined to think that the decree of the Chancellor could not be sustained, because there seemed to be an entire want of proof, but then'we did not advert to the fact, that the cause was submitted on the exhibits, as well as on the bill and answers. The exhibits could have been proved viva voce, at the hearing. Levert v. Redwood, (9 Porter, 79,) and al*69though the Chancellor does not state that they were so proved, it would be most unreasonable to conclude that the fact was otherwise.
The presumption which arises, from the fact that the case is decided chiefly on the evidence furnished by them, is also strengthened by the circumstance, that the cause was submitted on the bill, answers and exhibits. We therefore, conclude, that, the exhibits were properly before the court, either by proof or in consequence oí the submission. The exhibits show an agreement by Aquilla Pierce, to convey a legal and sufficient title for the lands in controversy to Burchfield; and the bond by which this agreement is proved, is assigned by the latter to the complainants. This, of course, is full proof of the main equity of the bill, as against the heirs at law of Aquilla Pierce, because it shows .that he had divested himself of the equitable title; and if afterwards, in his life time, he had secured the legal title, it would have been in trust for the complainants.
The answer of David Pierce, admits the chief allegations of .the bill out of which the equity of the complainants arise, so far as the land covered by the title bond executed by Aquilla Pierce to Burchfield and assigned to the complainants, is connected with it. That is to say, he admits that Henly executed a title bond to himself and Aquilla Pierce, to convey the lands to them jointly; that he has since given up this bond, and received a title in his own name. All which he asserts, about paying the entire purchase money, is irresponsive to the bill, and cannot avail him without proof. The ease then stands of admitted facts, out of which a trust must be implied, with respect to .the lands covered by the title bond. This trust inures to the benefit of the complainants, who by proving the exhibits, show themselves to be entitled to all the equities of Aquilla against David Pierce. We understand the decree, as not attempting to divest the title of David Pierce, to the land acquired by the deed from Terrell, as there was no proof of the alleged secret trust, and it being explicitly denied by the answer.
We think there is no error in the decree, and it is affirmed.